DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/22 has been entered.
Allowable Subject Matter
Claims 14-35 are allowed.

Claims 5 and 105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/07/22, with respect to the rejection(s) of claim(s) under Office Action dated 05/10/22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art Sampath.
In response to applicant argument, applicant respectfully submits that Merlin/ fails to teach each and every element independent claim 1 recites. For examples, Mer/in/ fails to teach “transmitting a first wireless packet to at least a first set of wireless stations in a first basic service set (BSS) controlled by the first wireless access point, each wireless station in the first set of wireless stations being configured for direct wireless communications with other wireless stations, the first wireless packet including an indication of one or more reserved access windows and indicating to the first set of wireless stations that they are permitted to access a wireless medium to transmit direct wireless communications to other wireless stations in the first set of wireless stations on one or more wireless channels during the one or more reserved access windows,” as independent claim 1 recites (Examiner respectfully agree with the applicant, however, a new prior art Sampath discloses the limitations, see rejection below).
	In response to applicant argument, applicant further submits that Mer/in/ fails to even suggest the combination of features independent claim 1 recites. For example, the method of independent claim 1 is explicitly performed by a first wireless access point, nota STA. And the claimed first wireless access point “transmit[s] [the] first wireless packet to at least a first set of wireless stations in a first basic service set (BSS) controlled by the first wireless access point” (Examiner respectfully agree with the applicant, a new prior art discloses the claimed limitations, see Sampath’s paragraphs 0110-0111). 
	In response to applicant argument, as another example, Merlin! fails to teach or suggest “the first wireless packet including an indication of one or more reserved access windows and indicating to the first set of wireless stations that they are permitted to access a wireless medium to transmit direct wireless communications to other wireless stations in the first set of wireless stations on one or more wireless channels during the one or more reserved access windows” (Examiner respectfully agree with the applicant, a new prior art discloses the claimed limitations, see Sampath’s paragraphs 0085 and  0110-0111). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12 and 101-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampath et al. (US 2014/0328262 A1, hereinafter “Sampath”).
Regarding claim 1, Sampath discloses a method for wireless communication by a first wireless access point (see para. 0085, AP504) comprising: transmitting a first wireless packet to at least a first set of wireless stations in a first basic service set (BSS) controlled by the first wireless access point (see para. 0085, transmitting a message channels reserved for peer to peer communications), each wireless station in the first set of wireless stations being configured for direct wireless communications with other wireless stations, the first wireless packet including an indication of one or more reserved access windows (see para. 0105, RAW) and indicating to the first set of wireless stations that they are permitted to access a wireless medium to transmit direct wireless communications to other wireless stations in the first set of wireless stations on one or more wireless channels during the one or more reserved access windows (see para. 0078, 0085, 0102, 0105, 0110-0111, bandwidth reserved for AP communication and bandwidth reserved for peer to peer communication; presence of BSSID stations are allowed to contend, reserved an interval of time for communication, a message to indicate channel reserved for peer to peer communication); and refraining from transmitting wireless communications during the one or more reserved access windows based on the first set of wireless stations being permitted to access the wireless medium to transmit direct wireless communications to other wireless stations in the first set of wireless stations on the one or more wireless channels during the one or more reserved access windows (see para. 0110, HTC field to indicate that stations not engaged in peer to peer communication need to defer).
Regarding claim 9, Sampath discloses a method for wireless communication by a first wireless station, the method comprising: receiving a first wireless packet from a first wireless access point that controls a first basic service set (BSS) including a first set of wireless stations that includes the first wireless station (see para. 0105, RAW for peer to peer communication; para. 0108, 0111, AP 504 transmits a coordination message granting specific time for peer to peer communication), the first wireless station being configured for direct wireless communications with other wireless stations (see para. 0105, 0108 and 0111, peer to peer communication between stations), the first wireless packet including an indication of one or more reserved access windows and indicating to the first wireless station that they are permitted to access a wireless medium to transmit direct wireless communications to other wireless stations in the first set of wireless stations on one or more wireless channels during the one or more reserved access windows (see para. 0085, reserved channels; para. 0105, RAW for communication between station to station; para. 0111, granting specific time for P2P); transmitting a second wireless packet directly to another wireless station during at least one of the one or more reserved access windows based on the indication indicating that the first set of wireless stations are permitted to access the wireless medium to transmit direct wireless communications to other wireless stations in the first set of wireless stations on one or more wireless channels during the one or more reserved access windows (see Figure 6C, para. 0081, 514 and 512 messages for peer to peer communications).
Regarding claim 12, Sampath discloses wherein the indication indicates to the first wireless station that it is permitted to transmit direct wireless communications to other wireless stations outside of the first set of wireless stations during at least a portion of one or more of the periodic reserved access windows (see para.0108, 0111, group P2P communications with other AP stations).
Regarding claim 101, Sampath discloses further comprising exchanging one or more second wireless packets with one or more other wireless access points to coordinate a schedule of the periodic reserved access windows (see para. 0104, APs coordination message exchange).
Regarding claim 102, Sampath discloses further comprising exchanging one or more second wireless packets with one or more other wireless access points to coordinate a schedule of coordinated access windows during which the first wireless access point and the one or more other wireless access points are scheduled to contend for access  (see para.0104-0106 scheduling with exchange of messages; 0087, grant/deny access for contention) and during which the first set of wireless stations are not permitted to contend for access (see para .0087), the coordinated access windows including the reserved access windows (see para.0105), wherein the first wireless packet indicates to the first set of wireless stations that they are permitted to transmit direct wireless communications to other wireless stations in the first set of wireless stations on one or more wireless channels during the reserved access windows despite the reserved access windows being within the coordinated access windows (see para. 0105-0108).


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (US 2014/0328262 A1, hereinafter “Sampath”) in view of Merlin et al. (US 2015/0117369 A1, hereinafter “Merlin”).
Regarding claims 2 and 10, Sampath discloses all the subject matter but fails to mention wherein the first wireless packet includes one or more target wake time (TWT) information elements (IEs), each TWT IE including an indication of a schedule of wake periods, at least one of the TWT IEs including the indication of the one or more reserved access windows, the indication of the one or more reserved access windows indicating that each of the wake periods in the respective schedule of wake periods is a reserved access window. However, Merlin from a similar field of endeavor discloses wherein the first wireless packet includes one or more target wake time (TWT) information elements (IEs), each TWT IE including an indication of a schedule of wake periods (see Figure 10, para. 0115, timing diagram with target wake periods), at least one of the TWT IEs including the indication of one or more reserved access windows, the indication of the periodic reserved access windows indicating that each of the wake periods in the respective schedule of wake periods is a reserved access window (see Figure 7, para. 0118-0119, assign TWT for TXOP class). access windows (see para. 0099, group access to medium in reserved access window). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Merlin target wakeup time scheme into Sampath reserved transmission interval. The method can be implemented in a scheduler or AP. The motivation of doing this is to schedule a group of devices in a defined time period.
Regarding claims 3 and 11, Sampath discloses all the subject matter but fails to mention wherein the at least one TWT IE includes an indication of a time slot schedule defining a series of time slots in one or more reserved access windows, the method further comprising allocating each of one or more of the time slots to a respective subset of the first set of wireless stations, each subset of wireless stations in the first set of wireless stations not being permitted to transmit direct wireless communications in another time slot allocated to a different subset of wireless stations in the first set of wireless stations. However, Merlin from a similar field of endeavor discloses wherein the at least one TWT IE includes an indication of a time slot schedule defining a series of time slots in the one or more reserved access windows (see abstract, para. 0073, time slots associated with TXOP class 1), the method further comprising allocating each of one or more of the time slots to a respective subset of the first set of wireless stations (see para. 0074, AP can coordinate time slots assignment), each subset of wireless stations in the first set of wireless stations not being permitted to transmit direct wireless communications in another time slot allocated to a different subset of wireless stations in the first set of wireless stations ( see para. 0064, certain set of STAs can be scheduled in time slots). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Merlin target wakeup time scheme into Sampath reserved transmission interval. The method can be implemented in a scheduler or AP. The motivation of doing this is to schedule a group of devices in a defined time period.
Regarding claim 4, Sampath discloses wherein, during at least one time slot of the one or more time slots included in the one or more reserved access windows, one or more wireless stations in the first set of wireless stations are permitted to transmit or receive direct wireless communications to or from other wireless stations associated with one or more other wireless access points (see para. 0085, 0105, reserved slots or channels for peer to peer communication). 
Regarding claim 6, Sampath discloses wherein at least one time slot of the one or more time slots associated with the first subset of time and frequency resources corresponds to a respective time slot in each of one or more other sets of time and frequency resources of the plurality of sets of time and frequency resources allocated to the selected wireless access points (see para. 0077-0078, 0102, frequency and time multiplexing), and wherein each wireless station in the first set of wireless stations and each wireless station in other sets of wireless stations associated with the selected wireless access points is permitted to transmit direct wireless communications to each of the other wireless stations during the at least one time slot and the corresponding time slots (see para. 0111).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sampath in view of Merlin and further in view of Merlin et al. (US 2014/0328313 A1, hereinafter “Merlin2”).
Regarding claim 7, Sampath and Merlin disclose all the subject matter but fails to mention wherein the at least one TWT IE includes an individual TWT including an address of one wireless station in the first set of wireless stations; or a broadcast TWT identifying the entire first set of wireless stations. However, Merlin2 from a similar field of endeavor discloses wherein the at least one TWT IE includes an individual TWT including an address of one wireless station in the first set of wireless stations; or a broadcast TWT identifying the entire first set of wireless stations (see para. 0141, schedule each individual station and 0174, devices eligible to transmit). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention wad made to include Merlin2 target wakeup time scheme into Sampath and Merlin TWT scheme. The method can be implemented in a message or frame. The motivation of doing this is to save power.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath in view of Cariou et al. (US 2019/0306685 A1, hereinafter “Cariou”).
Regarding claims 8 and 13, Sampath discloses all the subject matter but fails to mention further comprising transmitting a trigger frame or a reverse direction grant (RDG) to the first set of wireless stations, the trigger frame or the RDG initiating direct wireless communications by the wireless stations in the first set of wireless stations. However, Cariou from a similar field of endeavor discloses further comprising transmitting a trigger frame or a reverse direction grant (RDG) to the first set of wireless stations, the trigger frame or the RDG initiating direct wireless communications by the wireless stations in the first set of wireless stations (see para. 0041). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Cariou trigger scheme into Sampath transmission scheme. The method can be implemented I a frame. The motivation of doing this is to save power.

Claims 103-104 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath in view of Kneckt et al. (US 2017/0346673 A1, hereinafter “Kneckt”).
Regarding claim 103, Sampath discloses all the subject matter but fails to mention wherein the first set of wireless stations form a Neighbor Awareness Networking (NAN) network and wherein the indication of periodic reserved access windows indicates a NAN cluster identifier (ID) that identifies the first set of wireless stations. However, Kneckt from a similar field of endeavor discloses wherein the first set of wireless stations form a Neighbor Awareness Networking (NAN) network and wherein the indication of periodic reserved access windows indicates a NAN cluster identifier (ID) that identifies the first set of wireless stations (see para. 0045, NAN devices operate under NAN identifier within a cluster and share common frame with window parameters). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kneckt identification scheme into Sampath packet transmission scheme. The method can be implemented in a packet or frame or beacon. The motivation of doing this is to provide synchronization within a cluster.
Regarding claim 104, Sampath discloses all the subject matter but fails to mention further comprising synchronizing the periodic reserved access windows with periodic NAN discovery windows associated with the NAN network. However, Kneckt from a similar field of endeavor discloses further comprising synchronizing the periodic reserved access windows with periodic NAN discovery windows associated with the NAN network (see para. 0048 and 0014). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kneckt identification scheme into Sampath packet transmission scheme. The method can be implemented in a packet or frame or beacon. The motivation of doing this is to provide synchronization within a cluster.
Regarding claim 106, Sampath discloses all the subject matter but fails to mention wherein the first set of wireless stations form a Neighbor Awareness Networking (NAN) network and wherein the indication of periodic reserved access windows indicates a NAN cluster identifier (ID) that identifies the first set of wireless stations. However, Kneckt from a similar field of endeavor discloses a Neighbor Awareness Networking (NAN) network and wherein the indication of periodic reserved access windows indicates a NAN cluster identifier (ID) that identifies the first set of wireless stations (see para. 0045, NAN devices operate under NAN identifier within a cluster and share common frame with window parameters). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kneckt identification scheme into Sampath packet transmission scheme. The method can be implemented in a packet or frame or beacon. The motivation of doing this is to provide synchronization within a cluster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463